DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 26 October 2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. § 102 in view of Matsumura et al have been fully considered and are persuasive. Applicant has amended the claims such that the compositions taught by Matsumura are no longer within the claimed scope. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benjamin Harris (US Patent #2,258,892, hereinafter referred to as “Harris”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin Harris (US Patent #2,258,892, hereinafter referred to as “Harris”).
As to Claim 1: Harris teaches ethers of polyglycerols including the structure:

    PNG
    media_image1.png
    187
    129
    media_image1.png
    Greyscale
 (Col. 2, Lines 15-28, Structure “C”). 
As to Claim 2: Harris teaches the composition of claim 1 (supra). The composition recited in the example of Harris would have a molecular weight of 252.34 (Col. 2, Lines 15-28, Structure “C”).

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin Harris (US Patent #2,258,892, hereinafter referred to as “Harris”).
As to Claim 3: Harris teaches ethers of polyglycerols including the structure:

    PNG
    media_image1.png
    187
    129
    media_image1.png
    Greyscale
 (Col. 2, Lines 15-28, Structure “C”). Harris further teaches that the composition can be mixed with water (Pg. 6, Col. 2, Lines 30-40).
As to Claim 4: Harris teaches the method of claim 3 (supra). The composition recited in the example of Harris would have a molecular weight of 252.34 (Col. 2, Lines 15-28, Structure “C”).
As to Claim 5: Harris teaches the composition and method in claim 3 (supra). The limitaions of the semiconductor wafer being a silicon wafer is drawn to an intended use of the surface protectant composition. As Harris teaches the limitations of claim 3 it is considered to be capable of being used on a silicon wafer.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom et al. (US 2010/0104884, hereinafter referred to as “Bloom”).
As to Claim 9: Bloom teaches polyglycerol esters of an unsaturated fatty acid such as tetraglyceryl monostearate which has an n value of 4 and a R1 which is carbons [004-0052].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767